DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed January 4, 2021, wherein claims 1-5 are amended Claims 1-5 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0099522 A1) in view of Suda et al. (US 6,718,240 B1) and Kleve et al. (US 2014/0129053 A1).
Yang et al. teaches, according to claim 1, a vehicle control device comprising: 
a CPU and a memory (Yang et al., at least para. [0033], “In addition, the first device comprising a non-transitory memory, a processor and instructions stored on the memory executable by the processor to execute the above step; the second device comprising a non-transitory memory, a processor and instructions stored on the memory executable by the processor to execute the above step; the third device comprising a non-transitory memory, a processor and instructions stored on the memory executable by the processor to execute the above step.”), wherein the CPU functions as:
a door unlocking acceptance section that accepts an unlocking operation of a door of a vehicle by a virtual key (Yang et al., at least para. [0009], “A first advantage of embodiments of systems and methods in accordance with the disclosure is that physical keys for vehicle access are replaced with portable device such as a mobile device.”); and
an unlocking operator identifying section that identifies whether an operator who performs the unlocking operation by the virtual key is a designated operator who is an owner of the vehicle or a person having a predetermined relationship with the owner, or an undesignated operator other than the designated operator (Yang et al., at least para. [0009], “A second advantage of embodiments of systems and methods in accordance with the disclosure is that it allows car owners to flexibly and securely delegate their access rights to other users, under fine-grained access policies.”; and para. [0022], “According to an embodiment of the first aspect, the third device is configured to: generate a new secret key (K) in response to receiving the request to initiate generating a car key from the first device; generate the authentication key K.sub.id.sub.O based on the ID of the first device in response to receiving the request for authentication key from the first device; verify a validity of information in the access request in response to receiving the access request; and unlock the vehicle in response to determining the request for access is valid.”).
Yang et al. does not expressly teach, but Suda et al. teaches an indoor light control section that turns on an indoor light of the vehicle irrespective of a lighting operation by the undesignated operator, when the operator who performs the unlocking operation by the virtual key is identified as the undesignated operator by the unlocking operator identifying section (Suda et al., at least col. 5, line 67 to col. 6, line 8, “Alternatively, various vehicle settings can be reset to predetermined factory default settings when no driver-specific ID is transmitted, but the present invention is not limited to any specific combination of settings. The various vehicle settings may include, for example: door lock/unlock characteristics, e.g., whether all the doors lock when the car is shifted from park to drive; keyless acknowledgement, e.g., beep only, etc.; security settings, e.g., relock timer, etc.; interior light timer…”).  It would have been obvious to incorporate the teaching of Suda et al. into the system of Yang et al. for the purpose of ensuring navigability of the guest user, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Yang et al. and Suda et al. do not expressly teach, but Kleve et al. teaches wherein in the memory, virtual key information in which the virtual key used in performing the unlocking operation and a locking operation of the door of the vehicle is recorded is stored, wherein in the virtual key information, operation target persons who are permitted unlocking of the vehicle by the virtual key and virtual keys to be used by each operation target person are recorded by being associated with each other, the operation target persons being the owner of the vehicle, the designated operator, and the undesignated operator, and wherein when an unlocking request for the vehicle is accepted by the door unlocking acceptance section, the CPU, referring to the virtual key information stored in the memory, determines whether the virtual key included in the unlocking request is registered for the undesignated operator by a function of the unlocking operator identifying section (Kleve et al., at least para. [0037], “At step 202, the Owner and Temporary User may set up a user profile using a website or a nomadic device communicating with the site that is stored in a database. The Owner may set up a user profile by inputting information into the website or nomadic device including, but not limited to the make, model and year of the vehicle available for rent. The Temporary User may also fill out a user profile using the website or nomadic device to include, but not limited to, photos of credit cards, photo of forms of ID, facial recognition, voice print recognition, matrix barcode (ex. two-dimensional code), code word or phrase for speech recognition, temporary mobile web login IDs and password, or other types of unique Temporary User identification to validate and pay for the rental service at step 204.”; and para. [0071], “At step 618, the Temporary User may send the virtual key to the server requesting access to the vehicle, or use a vehicle input device, like camera, microphone, fingerprint scanner or retinal scanner integrated with the VCS to capture his identity and/or payment credentials to enable a keyless drive-away. If it is the scheduled time for the rental, the vehicle may compare the identity credentials just inputted at the vehicle and the one previously sent virtual key to the vehicle from the vehicle Owner to determine authorization. If the comparison is successful, the vehicle may enable drive-away access to that Temporary User for the scheduled time period of the rental agreement. For the duration of the rental term, the Temporary User may again input the same identifying credentials to unlock and drive.”).  It would have been obvious to incorporate the teaching of Kleve et al. into the system of Yang et al. and Suda et al. for the purpose of providing verification of the authority of an operator and connecting the operator with an assigned virtual key, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 2, the indoor light control section turns off the indoor light when a predetermined time period elapses from a time at which locking is performed, when the indoor “Alternatively, various vehicle settings can be reset to predetermined factory default settings when no driver-specific ID is transmitted, but the present invention is not limited to any specific combination of settings. The various vehicle settings may include, for example: door lock/unlock characteristics, e.g., whether all the doors lock when the car is shifted from park to drive; keyless acknowledgement, e.g., beep only, etc.; security settings, e.g., relock timer, etc.; interior light timer…”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Suda et al. and Kleve et al. as applied to claim 1 above, and further in view of Pillar et al. (US 2005/0113996 A1).
Regarding claim 3, Yang et al. do not expressly teach, but Pillar et al. teaches the vehicle control device comprising a remaining energy amount detecting section that detects a remaining energy amount of a power source that supplies electric power to the indoor light, wherein the indoor light control section does not turn on the indoor light when the remaining energy amount detected by the remaining energy amount detecting section is a predetermined lower limit amount or less (Pillar et al., at least para. [0043], “…a load manager option 56 to adjust an order in which output devices 40 start turning off to conserve batter power when battery power is running low (see FIGS. 6A-6B, described below), a climate control option 58 to adjust climate control settings for the ambulance 10 (see FIG. 7), a time option 60 to display current time, a department name option 62 to adjust a department name 70 displayed by the display 16, a time delay option 64 to adjust an adjustable time delay off of dome lights of the ambulance 10…”).  Pillar et al. thus teaches turning off parasitic loads by a load manager, to include adjust time delay off of dome lights.  It would be obvious to extend this power management method by preventing parasitic loads such as the dome lights to be engaged at all during a low power event.  It would be obvious to incorporate this teaching into the system of Yang et al. and Suda et al. for the purpose of preserving operational capabilities of the system for locking and unlocking the host vehicle doors.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Suda et al., Kleve et al. and Pillar et al. as applied to claim 3 above, and further in view of Tamai et al. (US 6,275,004 B1).
Regarding claim 4, Yang et al. do not expressly teach but Tamai et al. teaches the vehicle control device further comprises an energy supply detecting section that detects that energy is supplied to the power source from an energy replenishment device, wherein the indoor light control section turns on the indoor light even when the remaining energy amount of the power source is the lower limit amount or less when it is detected that energy is supplied to the power source from the energy replenishment device by the energy supply detecting section (Tamai et al., at least col. 7, lines 43-54, “(31) In another embodiment of the present invention, if the ignition is keyed off, lower power devices such as dome lights and other parasitic loads are powered by the first battery module 14. However, if a high-powered device such as headlights is turned on, or if the voltage of the first battery module 14 drops a calibrated amount below that of V2 and V3, the body computer signals the DC--DC converter 24 to turn on to help power the accessories and to rebalance the battery modules 14, 16, and 18. Once the ICE 22 is running, the DC--DC converter 24 powered by the MoGen 20 powers the UHJB 19 in parallel with the first battery module 14, as previously described.”).  It would have been obvious to incorporate the teaching of Tamai et al. into the system of Yang et al. for the purpose of maintaining lighting function during vehicle entry, especially for safety of an unfamiliar undesignated operator.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Suda et al. and Kleve et al. as applied to claim 1 above, and further in view of Endo et al. (US 2019/0188636 A1).
Regarding claim 5, Yang et al. teach an “undesignated operator”, but do not expressly teach an “accommodation permitted person” who is permitted to accommodate an article into a vehicle room of the vehicle.  Endo et al. teaches provision of key information for an accommodation permitted person, to whom the function of the indoor light control section is equally applicable, for access to a vehicle room, i.e. the trunk, of the vehicle (Endo et al., at least para. [0022], “According to this configuration, the information processing device can transmit key information for unlocking a door for accessing the interior space of a trunk-sharing vehicle which is rented to a user to a delivery company (for example, a mobile terminal of a deliverer) and allow the deliverer to deliver luggage to the trunk-sharing vehicle. The information processing device can transmit key information for unlocking the door for accessing the interior space of the trunk-sharing vehicle which is rented to a user to mobile terminal of a user or the like and allow the user to receive luggage delivered to the trunk-sharing vehicle. Accordingly, the information processing device can establish a system for an interior delivery service in which luggage is delivered to an interior space of a trunk-sharing vehicle and a renter of the trunk-sharing vehicle is able to receive the luggage.”).  It would have been obvious to incorporate the teaching of Endo et al. into the system of Yang et al. and Suda et al. for the purpose of recognizing additional categories of “undesignated operators”, to wit the “accommodation permitted person”, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J WALLACE/Primary Examiner, Art Unit 3665